—In an action, inter alia, to recover a real estate brokerage commission, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated February 19, 1999, which granted the defendants’ respective motions to impose a sanction upon them and upon their attorneys pursuant to 22 NYCRR 130-1.1 (c) for engaging in frivolous conduct.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s determination that the appellants engaged in frivolous conduct pursuant to 22 NYCRR 130-1.1 (c).
The appellants’ remaining contention is without merit. O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.